Citation Nr: 0107063	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to service connection for bipolar disorder.

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 50 percent evaluation, 
effective from April 1997.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1965 to June 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 1998 and later RO decisions that denied the 
claim for service connection for bipolar disorder as not well 
grounded and granted service connection for PTSD.  A 
50 percent rating was assigned for the PTSD, effective from 
April 1997.  

A June 1999 RO rating decision denied secondary service 
connection for hiatal hernia and the veteran submitted a 
notice of disagreement with this determination.  A statement 
of the case was sent to the veteran in August 1999 on the 
issue of secondary service connection for hiatal hernia, but 
he did not complete the appeal of this issue by submitting a 
substantive appeal, VA Form 9.  Hence, the issue of secondary 
service connection for hiatal hernia is not for appellate 
consideration.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist a 
veteran in the development of a claim.  The new statutory 
provisions include notifying the veteran of the evidence 
needed to successfully prove his claim.  VA must also 
determine in the first instance that the new statutory 
provisions have been considered in the processing of the 
veteran's claim and whether these provisions are the most 
favorable to the veteran in a particular case.  Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

The RO should notify the veteran of the evidence needed to 
successfully prove his claims.  The RO should assist the 
veteran in obtaining specified evidence.

The duty to assist the veteran includes providing a thorough 
and contemporaneous psychiatric examination that takes into 
account prior medical evaluations and treatment in order to 
determine the current severity of his PTSD.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  On remand, the RO should 
consider whether the medical evidence of record provides an 
insufficient basis for a current evaluation, see Wilson v. 
Derwinski, 2 Vet. App. 16 (1991), or whether the evidence 
indicates that there has been a material change in the 
disability or that the current rating may be incorrect, 
38 C.F.R. § 3.327(a).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for psychiatric problems since 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers and obtain copies of the 
records not already in the file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  The RO should review the claims.  The 
review of the claim for service 
connection for bipolar disorder should be 
on the merits.  If action remains adverse 
to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




